DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 19, 2020 has been entered.  Claims 1, 4, 5, 7, 8, and 10 remain pending in the application.  Examiner acknowledges applicant’s cancellation of claims 2, 3, 6, and 9.  Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final Office Action mailed July 22, 2020.   Applicant’s amendments to claims 4, 7, and 10 have overcome each and every objection regarding claims 4, 7, and 10 previously set forth; however, applicant’s amendments have also caused new 112(a) and claim objections regarding claims 4, 7, and 10 to be presented in the immediate Office Action.  Applicant’s arguments and amendments have not overcome the 101 rejection previously presented; Examiner has clarified points in light of the amendments in the 101 rejection and in the Response to Arguments section.
Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:
Claim 1, Claim 5, and Claim 8: “body sway are” should read as “body sway area” to main consistency with the specification and other claims.  It is understood that “by comparing values of… are with a range” is grammatically incorrect.
Claim 1, Claim 5, and Claim 8: “range of corresponding membership function” should read as “range of a corresponding membership function,” to maintain consistency with the singular membership function recited afterwards. 
Claim 1, Claim 5, and Claim 8: “in terms of range of values” should read as “in terms of a range of values,” best understood to be the range of values defined by the membership function.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. Claims 4, 7, and 10: The identified claims recite comparing values of user parameters to a learning model in order to determine the category for selection of the range of membership functions.  The implementation of a learning model is inherently computer-based.  For computer-implemented inventions, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software.  In the present application, while the specification does disclose the computer and relevant parts (Fig. 1; Paragraph 0007; Paragraph 0023), the specification does not disclose the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing (MPEP 2161.01).   The simple indication of the various steps taken in applicant’s figure 4 is insufficient; similarly, the simple description of the process to compare values with a learning model are also insufficient. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 7, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Re. Claims 1, 5, and 8: Claims 1, 5, and 8 recite:
collecting spatio-temporal information of joints of a user pertaining to a Single Limb Stance (SLS) duration, body joint vibration, and body sway area, of a user
determining the SLS duration, the body joint vibration, and the body sway area, of said user as falling under at least one respective category
dynamically generating a postural stability index score for said user, based on said determined at least one category of the SLS duration, the body joint vibration, the body sway area, and at least one rule
assessing postural stability of said user, based on said postural stability index score
and providing the assessment of postural stability output to the user
The above-mentioned limitations as drafted describe a process that under their broadest reasonable interpretation covers performance of the limitation in the mind (or by hand) but for the recitation of generic computer components.  That is, other than reciting the use of a “hardware processor,” nothing in the claim elements listed precludes the steps from practically being performed in the mind.  For example, aside from the “hardware processor” language, the element of “determining the SLS duration, the body joint vibration, and the body sway area of said user as falling under at least 
The judicial exception is not integrated into a practical application because under step 2A, analysis is conducted on the additional features of the claim.  Under this analysis, the additional features beyond the judicial exception are: generically recited computer elements/components, and an extra-solution data-processing step utilizing membership functions.  Generically recited computer elements and components do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The additional feature of comparing values to membership function ranges for classification amounts to nothing more than an additional data-processing step.  These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. 


Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a 
	Re. Claims 4, 7, and 10: The dependent claims also do not add anything “significantly more” to the abstract idea specified in claims 1, 5, and 8.  
Claims 4, 7, and 10 describe steps for dynamically determining a range for membership functions, which also amount to nothing more than extra-solution activities of data processing.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  The “processor” language cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (2016). Quantification of balance in single limb stance using kinect. 854-858. 10.1109/ICASSP.2016.7471796 (hereinafter – Chakravarty) in view of Wang et al. (U.S. 2017/0273601 A1) (hereinafter – Wang).
	Re. Claims 1, 5, and 8: Chakravarty teaches a processor-implemented (Introduction, “The whole processing is done on the skeleton data obtained from Kinect;” a Kinect implicitly contains a processor) method for postural stability assessment of a user (Abstract), said method comprising: collecting spatio-temporal information of joints of a user (2.1 Dataset Creation: “The 3-D spatio-temporal information…”) pertaining to a Single Limb Stance (SLS) duration (Introduction, “… we have proposed an automatic unobtrusive system to measure SLS duration…”), body joint vibration (Introduction, “For this purpose, vibration-jitter analysis is performed which gives a clear view of relative variation of frequency of different joints over time”) and body sway area (Introduction, “… body sway which can be measured by center of pressure (COP) movements…”), of a user being monitored for postural stability assessment, via one or more hardware processors, by a postural stability assessment system.  
Chakravarty does not teach the invention further comprising: determining the joint information as falling under at least one respective category, via the one or more hardware processors, by comparing values of the joint information with a range of [a] corresponding membership function, wherein the range of the corresponding membership function refers to classification of the joint information under categories defined in terms of range of values; dynamically generating a postural stability index score for said user, based on said determined at least one category of the joint information and at least one rule, via the one or more hardware processors; and assessing postural stability of said user, based on said postural stability index score, and providing the assessment of postural stability as output to the user.

Chakravarty explicitly teaches the kinematic data of SLS duration, body joint vibration, and body sway area as inputs in generating a postural stability index score.  Wang teaches placing kinematic data into respective categories which are then inputs to a function which determines an assessment for postural stability.  Therefore, it would have been obvious to one having skill in the art before the .
Claims 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (2016). Quantification of balance in single limb stance using kinect. 854-858. 10.1109/ICASSP.2016.7471796 (hereinafter – Chakravarty) and Wang et al. (U.S. 2017/0273601 A1) (hereinafter – Wang) in view of Bunn et al. (U.S. 2017/0035330 A1) (hereinafter – Bunn).
Re. Claims 4, 7, and 10: Claims 4, 7, and 10 describe (as best interpreted in light of Applicant’s remarks) identifying values which would have an impact on the user’s health, then inputting such values into a learning model to determine categories of membership functions (which define categories for classification of the spatio-temporal information of the user’s joints) that are appropriate given such values impacting the user’s health.
Bunn teaches the concept of collecting values for parameters having impact on the user’s health and inputting such values into a machine learning model to create appropriate categories defined by membership function ranges adjusted in light of the collected values (Paragraph 0007: the invention is a machine learning fuzzy logic algorithm which provides kinematic assessments against normative values; Abstract and Claims 8 and 9: calibrating the ranges of feature values in the fuzzy logic engine (i.e., categories defined by the set of values in the ranges of membership functions which are inherent in fuzzy logic algorithms) based on data collected from a mobility-impaired subgroup, which includes parameters having an impact on the user’s health: e.g., injury, pain, illness, disease, brain concussion, 
It would have been obvious to one having skill in the art before the effective filing date to have modified Chakravarty in view of Wang to have incorporated the concept of collecting values for parameters having impact on the user’s health and inputting such values into a machine learning model to create appropriate categories defined by membership function ranges adjusted in light of the collected values, the motivation being that such adjustment of membership function ranges allows for an assessment of a user’s mobility relative to their personal health state (Paragraph 0078) and also allows for identification of a change in mobility of the user due to a health problem affecting typical movement standards (Paragraphs 0032-0035).
Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments towards the 101 rejection previously set forth in the Non-Final Office Action mailed July 22, 2020:
Applicant has not addressed the ability for the steps listed in the independent claims to be performed mentally.  Applicant’s arguments are directed towards the narrow language of their specifications, which is not what is specified in the claim language.  Much of the additional elements incorporated into the independent claims are merely the dependent claim limitations which were already found to be elements that did not amount to significantly more than the judicial exception.
Regarding Applicant’s arguments towards the 103 rejection of Chakravarty in view of Wang:
Applicant’s argument that “Wang merely discloses that a mobile quality score may be organized into specific categories such as walking consistency, speed, and balance,” is not the concept which Examiner cites to combine with Chakravarty.  Wang teaches the concept of automatically classifying the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791